Citation Nr: 1034688	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-29 782A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bladder cancer and any 
residuals.

2.  Entitlement to service connection for a chronic nervous 
condition, to include schizoaffective disorder, schizophrenia, 
and paranoia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and His Mother



ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
August 1976 to August 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions in October 2007 and April 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which declined to reopen a claim of service 
connection for a chronic nervous condition and denied service 
connection for bladder cancer, respectively.

In June 2010, the Veteran appeared at a Travel Board hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of that hearing is in the claims file.  At the time of the 
hearing, the Veteran submitted additional evidence and waived 
initial consideration of that evidence by the RO.

As noted, the October 2007 rating decision declined to reopen a 
previously denied claim of service connection for a mental health 
disability characterized as chronic nervous condition to include 
paranoid schizophrenia, on the grounds that new and material 
evidence had not been received.  Ordinarily, new and material 
evidence would be required to reopen this claim.  38 U.S.C.A. § 
5108 (West 2002).  Under the provisions of 38 C.F.R. § 
3.156(c)(1), however, when VA receives relevant service 
department records that existed and had not been associated with 
the claims file when VA first decided the claim, VA will 
reconsider the prior decision without the need for new and 
material evidence.  The relevant evidence submitted at the 
hearing, which is discussed more fully below, included additional 
service treatment records regarding the Veteran's hospitalization 
while stationed in Korea.  VA must therefore review this claim on 
a de novo basis; the issues have been recharacterized 
accordingly.  

The issue of entitlement to service connection for a chronic 
nervous condition is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bladder cancer was not incurred in or aggravated by service; 
bladder cancer, first diagnosed after service, is not related to 
any disease or injury incurred therein.


CONCLUSION OF LAW

The criteria for service connection of bladder cancer have not 
been met.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in 
November 2007.  The Veteran was notified of the evidence needed 
to substantiate the claim of service connection, namely, evidence 
of current disability; evidence of an injury or disease in 
service or event in service, causing injury or disease; and 
evidence of a relationship between the current disability and the 
injury, disease, or event in service.  Additionally, the Veteran 
was notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not in 
the custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any such records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to 
the extent there was pre-adjudication notice); and of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the 
claim).  




Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained the Veteran's 
service treatment records as well as post-service VA treatment 
records.  The Veteran has not identified any additional pertinent 
records for the RO to obtain on his behalf.  

VA has not conducted medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the claim 
of service connection.  Further development is not required 
because there is no record of bladder cancer, or complaints 
relative thereto, during service.  Further, there is no competent 
evidence of persistent or recurrent symptoms relative to the 
bladder cancer from the time of service until 2006, more than 25 
years later.  As the evidence does not indicate that the 
disability may be associated with service, a medical examination 
or medical opinion is not required to decide the claim under 38 
C.F.R. § 3.159(c)(4).

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.

Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).

The showing of a chronic disease in service requires a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology after discharge is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d). 

Evidentiary Standards 

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a Veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be 
done by the Board")). 

When there is an approximate balance of positive and negative 
admissible evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Facts and Analysis

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show.  The 
Veteran should not assume that the Board has overlooked pieces of 
evidence that are not specifically discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires 
only that the Board provide reasons for rejecting evidence 
favorable to the Veteran.

The Veteran's service treatment records are silent as to any 
symptoms, complaints, treatment, or diagnosis of bladder cancer 
or any bladder or urinary conditions.  On August 1979 service 
separation examination, the Veteran's genito-urinary systems were 
noted to be normal.

The first evidence of a bladder condition was noted in December 
2006 when the Veteran was seen for complaints of microscopic 
hematuria.  The urologist noted that a cystourethroscopy in 1995 
had been unremarkable, as was a CT scan in 2005.  

The Veteran underwent a repeat cystoscopic examination in 
February 2007.  Results of the testing showed a few small 
papillary tumors in the bladder at the trigone and the right 
lateral wall.  These were surgically removed in April 2007.

At the June 2010 Travel Board hearing, the Veteran was unable to 
remember any details regarding his claim.  His mother testified 
that because of his memory problems, she accompanied him to all 
of his medical appointments.  She said that he had bladder 
problems when he first got out of service.  She stated that signs 
of bladder cancer were first seen at the VA and that he had 
received some treatment for the condition.  He was currently 
undergoing check-ups every three to six months, and had been 
given antibiotics to clear up occasional infections.  

As there is no evidence of symptoms, complaints, treatment, or 
diagnosis of bladder cancer or any bladder condition in service, 
service connection under 38 C.F.R. § 3.303(a), for a condition 
first manifested in service, is not warranted.  Likewise, the 
provisions of 38 C.F.R. § 3.303(b) for chronic conditions noted 
in service with continuing symptomatology thereafter is not 
warranted.

The Board notes the testimony of the Veteran's mother that he 
experienced bladder problems shortly after service separation.  
Under the provisions of 38 C.F.R. §§ 3.307 and 3.309, certain 
chronic diseases are presumed to be service connected, if 
manifest to a compensable degree within one year of service 
separation.  Calculi of the bladder are listed as such a 
presumptive condition.  However, there is no evidence of a 
diagnosed medical condition related to the Veteran's bladder - be 
it calculi or cancer - within the first year after service 
separation.  While the Veteran may have experienced symptoms of 
bladder problems, without evidence of a medical condition 
manifest to a compensable degree during that time period, service 
connection is not warranted for a chronic disease of the bladder. 

Service connection of bladder cancer is still possible under the 
provisions of 38 C.F.R. § 3.303(d) if the evidence indicates that 
this condition, first diagnosed after service, was related to the 
Veteran's military service.  Here, there is no medical evidence 
which suggests such a relationship, and none of the Veteran's 
treatment providers have offered any opinion that his bladder 
cancer is due to his military service.

The only evidence which indicates any connection between the 
Veteran's bladder cancer and his service is his mother's 
testimony at hearing, which is unclear at best.  Although she 
testified that he experienced bladder problems shortly after he 
separated from service, she did not provide details as to the 
exact symptoms or the date at which these symptoms began.  Nor 
did she provide a date as to when the diagnosis of bladder cancer 
was made, which would indicate if there was an earlier date of 
onset than the 2006 notation reflected in the medical records.

Both the Veteran and his mother are competent to describe 
symptoms of a disease which are capable of lay observation, such 
as urinary frequency, and to testify regarding a diagnosis made 
by medical personnel.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the Veteran has a chronic 
condition since service, the evidence must be medical unless it 
relates to a condition as to which, under case law, lay 
observation is competent.); Barr v. Nicholson, 21 Vet. App. 303 
(2007) (Lay testimony is competent to establish the presence of 
observable symptomatology, where the determination is not medical 
in nature and is capable of lay observation.).  However, in this 
case specific symptoms have not been described, nor has a date of 
onset for such symptoms been given.

The Veteran sought treatment for other medical complaints 
including a chronic nervous condition (since 1982).  
Significantly, during that treatment, when he specifically 
complained of other problems, he never reported complaints 
related to his bladder or genitourinary system.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (lay statements found in medical 
records when medical treatment was being rendered may be afforded 
greater probative value; statements made to physicians for 
purposes of diagnosis and treatment are exceptionally trustworthy 
because the declarant has a strong motive to tell the truth in 
order to receive proper care).  Such histories reported by the 
Veteran for treatment purposes are of more probative value than 
the more recent assertions and histories given for VA disability 
compensation purposes.  

While he and his mother have asserted that he has had symptoms 
associated with bladder since service, he did not assert 
entitlement to disability benefits for bladder cancer until 2007.  
Such statements made for VA disability compensation purposes are 
of lesser probative value than his previous statements made for 
treatment purposes.  See Pond v. West, 12 Vet. App. 341 (1999) 
(although Board must take into consideration the veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

The medical records on file also show that he did not seek any 
treatment for any bladder cancer for more than 25 years after 
service.  The Board emphasizes the multi-year gap between 
discharge from active duty service (1979) and initial reported 
symptoms related to bladder cancer in approximately 2006 (27-year 
gap).  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for condition 
can be considered as a factor in resolving claim); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's 
denial of service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

The Board finds that the weight of the lay and medical evidence 
is against a finding of continuity of symptoms since service 
separation.  

Moreover, while a lay person, such as the Veteran's mother, may 
be competent to identify a simple medical condition, bladder 
cancer is not a simple medical condition, such as a broken leg, 
but rather requires specific testing and the application of 
medical expertise to the facts presented, which includes the 
Veteran's history and symptomatology.  See Clemons v. Shinseki, 
23 Vet. App. 1, 4-5 (2009) (citing Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007) (noting, in a footnote, that 
sometimes a lay person will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer).  
Therefore, the Board finds that bladder cancer is not a simple 
medical condition that a lay person is competent to identify.

To the extent that the statements of the Veteran and his mother 
are offered as proof of a relationship between his bladder cancer 
and his military service, as lay persons, neither the Veteran nor 
his mother is qualified or competent, through education, 
training, or experience to offer such a medical diagnosis or to 
give an opinion as to whether his bladder cancer is related to 
his service or even to the bladder problems he experienced 
shortly after service separation.  For this reason, the Board 
rejects their statements as favorable evidence on the question of 
whether his bladder cancer is related to service.

In light of the considerations set forth above, the Board finds 
that service connection for bladder cancer and any residuals 
thereof is not warranted.  As the preponderance of the evidence 
is against the claim, the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107.


ORDER

Service connection for bladder cancer and any residuals thereof 
is denied.


REMAND

As noted above, service connection for a nervous condition, to 
include schizoaffective disorder, schizophrenia, and paranoia, 
was previously denied in decisions by both the RO and the Board.  
Normally, when a claim is disallowed, it may not be reopened and 
allowed, and a claim based on the same factual basis may not be 
considered unless new and material evidence is submitted.  See 
38 U.S.C.A. §§ 5108, 7105.  However, at the time of the June 2010 
Travel Board hearing, the Veteran submitted additional service 
treatment records regarding his hospitalization for mental health 
problems while stationed in Korea.  While some of these records 
were already contained in the claims file, many of them were new, 
and describe behavior similar to that associated with the 
Veteran's current psychiatric diagnosis.

The relevant law provides that if, at any time after VA issues a 
decision on a claim, VA receives or associates with the claims 
file relevant official service department records that existed 
and had not been associated with the claims file when VA first 
decided the claim, VA will reconsider the claim without regard to 
the question of whether such records are cumulative or constitute 
new and material evidence.  38 C.F.R. § 3.156(c).  Records which 
VA could not have obtained when it previously decided the claim 
because they did not exist at the time or because the claimant 
failed to provide sufficient information for VA to identify and 
obtain them from the appropriate official source are not included 
under this provision.  Id.

Here, the records submitted by the Veteran document his treatment 
in service and are clearly relevant to the question of whether 
his current nervous condition is related to his military service.  
These records are from hospital treatment in February 1979 and 
were in existence at the time of the previous decision.  As the 
record contains some of the records submitted, but not all, they 
were also obtainable by VA at the time of the previous decision.  
Therefore, they meet the requirements for de novo consideration 
of the claim without regard to the fact that they are cumulative 
and therefore not new and material.

The Board is mindful of the fact that this matter has been 
previously addressed on several occasions, including with an 
independent medical opinion in 1985.  However, as new service 
treatment records have been submitted which document symptoms and 
behavior in service of striking similarity to that exhibited 
presently by the Veteran, further development of this claim in 
the form of an additional medical examination or opinion is in 
order.  

Notably, under 38 C.F.R. § 3.159(c)(4), a VA examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the Veteran has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event,  injury, or disease 
in service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  
 
At the time of the 1985 independent medical opinion, the 
Veteran's diagnosed psychiatric disability was that of borderline 
personality disorder, for which service connection may not be 
granted as a matter of law.  The reviewing expert agreed with 
this opinion, but noted the similarities between the personality 
disorder symptoms and those associated with schizophrenia or 
other nervous disorders for which service connection is possible 
under the law.  Currently, the Veteran has a diagnosis of 
schizoaffective disorder; whether this represents a change in his 
disability picture or simply an alternative diagnosis is not 
clear, and an additional medical opinion is needed to adjudicate 
the claim.

The Veteran also stated in December 2008 as part of his notice of 
disagreement with service connection for a personality disorder 
that he had been receiving Social Security Administration (SSA) 
disability benefits since being at the domiciliary at the VA 
Medical Center in Leavenworth.

Accordingly, the case is REMANDED for the following action:

1. Obtain copies of any SSA decision granting 
disability benefits for a mental health 
condition in addition to all supporting 
medical documentation, and associate these 
records with the claims file.  If the records 
are not obtained, a negative response from 
SSA is necessary.

2. Afford the Veteran an appropriate VA 
psychological examination to determine 
whether it is at least as likely as not that 
his current psychiatric disability, variously 
diagnosed as schizoaffective disorder, 
schizophrenia, or paranoia was incurred in or 
aggravated by his military service, to 
specifically include the February 1979 
hospitalization.  The examiner is asked to 
specifically comment on the in-service 
diagnosis of adjustment reaction of adult 
life, and on the 1985 opinion and diagnosis 
of borderline personality disorder, as well 
as the current diagnosis.  The examiner 
should discuss whether the various diagnoses 
represent a change or progression of the 
mental health disability, a change in 
perception of the various diagnoses within 
the mental health community, or separate 
interpretations of the same symptomatology.

In formulating the opinion, the examiner is 
asked to consider that the term "at least as 
likely as not" does not mean "within the 
realm of possibility."  Rather, it means 
that the weight of the medical evidence both 
for and against the conclusion is so evenly 
divided that it is medically sound to find in 
favor of causation as it is to find against 
causation.

The examiner should provide the rationale for 
any opinion(s) rendered.  A copy of the 
claims file should be provided to the 
examiner for review.

3.  On completion of the foregoing, the claim 
should be adjudicated.  If the decision 
remains adverse to the Veteran, then provide 
him and his representative a supplemental 
statement of the case and return the case to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


